Title: From Alexander Hamilton to Thomas Sim Lee, 21 August 1794
From: Hamilton, Alexander
To: Lee, Thomas Sim



Philadelphia August the 21st1974
Sir

I have the honor to acknowlege the Receipt of your letter to the Secretary at War of the 15 instant.
The President, to whom it has been communicated, considers the determination of the Council to furnish the detachment of Militia called for from your State with Musquets Bayonets and Cartouchboxes as a new proof of their zeal for the support of the Government and laws of the United States. It is understood that all other articles are to be provided and furnished by the United States.
With perfect respect & esteem   I have the honor to be   Sir   Your most Obedient & humble servant

Alexander Hamilton
His ExcellencyThomas E. Lee esqGovernor of Maryland

 